Citation Nr: 1434882	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) Manila, the Republic of the Philippines.

The claim was previously before the Board in March 2014 when it was remanded for the appellant to be afforded a videoconference hearing before a Veterans Law Judge.  Thereafter, the appellant was scheduled for a videoconference hearing before a Veterans Law Judge in May 2014 and was notified in a letter dated in April 2014.  The appellant did not appear for this hearing and, in a letter dated in June 2014, indicated that he desired VA to make a decision regarding his claim.  The hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law authorizes the payment of a pension to a Veteran of wartime who has the requisite service and who is permanently and totally disabled from one or more nonservice-connected disabilities not due to the Veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2013).  The term "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The term "Veteran of any war" means any Veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

A Philippine Veteran is limited by law to the award of a narrowly defined set of benefits.

Philippine eligibility for nonservice-connected disability pension is covered by 38 C.F.R. § 3.40(a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance.  38 C.F.R. § 3.40(a) (2013).

Service as a Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a),(b).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107(a), 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.40, 3.41 (2013).  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945, to June 30, 1947, are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203 (2013).

Only service department records can establish if and when a claimant has qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994). The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The National Personnel Records Center (NPRC) responded to a request to verify service information in September 1998 finding that the appellant had service in the New Philippine Scouts from July 1946 to April 1947.

Subsequent to this attempt to verify the appellant's service, additional lay statements were received in September 2000 indicating that the Veteran had service from July 1945 to April 1947.  In addition, in September 2011 the appellant submitted service records from the Philippine Army that reveal service from April 1942 to April 1946.

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant (including relevant lay affidavits and documentary evidence) in support of a request for verification of service from the service department must be submitted to the service department for review.  This was not accomplished in the present case.  Additional statements and service records from the Philippine Army have not been considered by the NPRC and, as such, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request re-verification from the NPRC of the appellant alleged service.  The request should include all relevant information from the lay statements received in September 2000 and the service records from the Philippine Army received in September 2011.  Provide the NPRC with copies of any relevant records in the claims file in connection with this request.  The NPRC's response must be added to the claims file.

2.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  The case is to then be returned to the Board for further appellate review if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

